Citation Nr: 0121308	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Kermit J. Zerr, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945, and from May 1948 to April 1966.  He died in 
February 1997; the appellant is the veteran's surviving 
spouse.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of an April 1997 rating 
decision issued by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) in which the RO denied service connection for the cause 
of the veteran's death, and denied eligibility for 
Dependents' Educational Assistance (DEA) benefits.  In a 
decision dated October 15, 1999, the Board denied the 
appellant's cause of death claim and the DEA claim, upholding 
the RO.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).

In November 2000, counsel for the parties filed a Joint 
Motion for Remand and requested a stay of proceedings pending 
a ruling on the Joint Motion.  The basis for the Motion was 
that the statutory duty to assist was not met.  An Order of 
the Court, dated in December 2000, granted the Joint Motion 
and vacated the Board's decision.  The issues on appeal were 
remanded pursuant to the provisions of 38 U.S.C.A. § 7252(a).





REMAND

After a review of the record, to include the October 1999 
Board decision and the Joint Motion For Remand to the Board 
And To Stay Further Proceedings cited above, the Board is of 
the opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claim.

The appellant testified at her February 1999 Travel Board 
hearing that she had been a practicing nurse in her younger 
days and that she felt that the veteran's death was primarily 
due to chronic obstructive pulmonary disease that started as 
a result of the veteran's in-service smoking.  She also 
testified that she thought the veteran stopped smoking around 
1993.  The appellant testified that a 'Dr. Wilson' treated 
the veteran before 1966, and that this doctor tried to get 
the veteran to stop smoking.  See Travel Board Hearing 
Transcript pp. 6-7.

In a January 1999 written statement, the appellant stated 
that the veteran stopped smoking at least five years before 
his death.  She also said that he stopped smoking around 
1992, that he kept on smoking until 1992, when he had 
pneumonia and the doctor told him he had to stop smoking.  
The appellant further stated that the veteran had tried to 
stop smoking in 1962 or 1963, but was unable to stop.

Careful review of the veteran's service medical records does 
not reveal any signature or mention of a treating physician 
named 'Wilson'.  Review of the post-service medical treatment 
record reveals that the attending physician for the veteran's 
May 1992 hospitalization at Womack Army Hospital was a 
captain in the Medical Corps, Internal Medicine, named Dennis 
N. Wilson.  During that hospitalization, the veteran was 
treated for pneumonia.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In particular, there is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  In this 
case, after the appellant submitted her application for 
benefits, the RO did inform her that she would need to 
provide medical evidence to support her claim of a 
relationship between the in-service use of tobacco products 
and the veteran's death.  However, the RO did not indicate 
whether the RO might provide her any assistance in obtaining 
such evidence, or what type of assistance might be provided.

In particular, the RO needs to provide assistance to the 
appellant in obtaining either the medical records associated 
with treatment provided to the veteran by Dr. Wilson or a 
statement from Dr. Wilson concerning the treatment provided 
to the veteran.  The appellant must first provide information 
concerning the dates and places of the treatment provided by 
Dr. Wilson.  

If any development efforts are unsuccessful, the RO should 
notify the appellant of the records that have not been 
obtained, the efforts already taken to develop those records, 
and what further action needs to be taken in connection with 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

If, after completing such development as is possible, a 
medical opinion is required to decide the claim, the RO 
should arrange for review of the claims file by an 
appropriate VA medical specialist in order to determine 
whether it is as likely as not that any disorder of service 
origin caused or contributed substantially or materially to 
cause the veteran's death.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should ask the appellant to 
provide information about the dates and 
place(s) where Dr. Wilson treated the 
veteran in order to obtain the veteran's 
medical records relating to that 
treatment.  The appellant should provide 
a first name for the doctor, as well as 
any other pertinent information about his 
current location or recent positions, so 
that Dr. Wilson might be located.  After 
obtaining the appropriate assistance from 
the appellant, the RO should obtain these 
records and associate them with the 
claims file.  If records are requested 
and not obtained, the claims file should 
contain documentation as to the attempts 
made.  The appellant and her 
representative should also be notified of 
any negative results.  38 C.F.R. § 3.159.

3.  If the RO is unable to obtain the 
treatment records and Dr. Wilson is 
located, the RO should obtain a statement 
from Dr. Wilson concerning the treatment 
provided to the veteran, in particular, 
treatment relating to the veteran's use 
of tobacco products.

4.  After the above development is 
completed, if medical opinion is 
necessary to decide the claim, the RO 
should have the claims file reviewed by 
an appropriate VA medical specialist in 
order to determine whether it is as 
likely as not that any disorder of 
service origin caused or contributed 
substantially or materially to cause the 
veteran's death.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


